       Case 18-03009-sgj Doc 41 Filed 01/03/19        Entered 01/03/19 16:06:36       Page 1 of 5




The following constitutes the ruling of the court and has the force and effect therein described.



 Signed January 2, 2019
______________________________________________________________________




                      IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION
     _______________________________________
     IN RE:
     PLAZA BROADWAY, LLC                           Case No. 17-30247 – SGJ
     PLAZA BROADWAY RETAIL GROUP, LLC              Case No. 17-30266
            Debtors                                (Substantively Consolidated)
                                                   (Chapter 7)
     ______________________________________

     AREYA HOLDER AURZADA, in her capacity
     as CHAPTER 7 TRUSTEE of the ESTATES of
     PLAZA BROADWAY, LLC and
     PLAZA BROADWAY RETAIL GROUP, LLC
           Plaintiff,
     v.                                                        Adversary No. 18-03009

     VAQUERO BROADWAY PARTNERS, L.P.
     AND VAQUERO VENTURES
     MANAGEMENT, LLC
           Defendants.
     _______________________________________

                   FINDINGS OF FACT AND CONCLUSIONS OF LAW
                 ACCOMPANYING AGREED JUDGMENT OF DISMISSAL



     Findings of Fact and Conclusions of Law Accompanying Final Judgment, Page 1 of 5
 Case 18-03009-sgj Doc 41 Filed 01/03/19           Entered 01/03/19 16:06:36       Page 2 of 5




        Based upon the approved Compromise and Settlement Agreement of the plaintiff, Areya

Holder Aurzada, in her capacity as Chapter 7 Trustee of the bankruptcy estates of Plaza

Broadway, LLC (“PB”) and Plaza Broadway Retail Group, LLC (“PBRG”) (the “Trustee”), and

the defendants Vaquero Broadway Partners, L.P. (“Vaquero”) and Vaquero Ventures

Management, LLC (“VVM” and collectively, with Vaquero, the “Defendants”), along with the

related individuals, and the Agreed Judgment of Dismissal (the “Dismissal Judgment”) entered

in these proceedings, this Court issues the following ˇindings of ˇact and Conclusions of Law


                               I.         MATTERS RELIED UPON

       1.     In rendering these findings of fact and conclusions of law, this Court has

considered and relied on the following:

              a.      Agreement of Trustee, the Defendants and Affiliated Individuals to these

                      Findings of Fact and Conclusions of Law;

              b.      Judicial Notice of all pleadings filed in the PB bankruptcy case (Case No.

                      17-30247) (the “PB Case”);

              c.      Judicial Notice of pleadings filed in PBRG bankruptcy case (Case No. 17-

                      30266) (the “PBRG Case”);

              d.      Judicial Notice of evidence adduced at any hearing in the PB Case and the

                      PBRG Case

              e.      The Trustee’s Second Amended Complaint and the exhibits attached

                      thereto (collectively the “Complaint”) (Dkt. No. 21); and

              f.      Defendants Motion to Dismiss Trustee’s Second Amended Complaint

                      under Fed. R. Civ. P. 12(b)(6) and Chapter 27 of the Texas Civil Practice



Findings of Fact and Conclusions of Law Accompanying Final Judgment, Page 2 of 5
 Case 18-03009-sgj Doc 41 Filed 01/03/19             Entered 01/03/19 16:06:36         Page 3 of 5



                       and Remedies Code and amended brief in support thereof (Dkt. Nos. 27

                       and 29).

                                  II.     FINDINGS OF FACT

         1.    The Defendants did not breach any provision of any agreement referenced in or

related to this adversary proceeding.

         2.    No oral agreements of any kind exist between the Defendants and any person or

entity, including agreements related to any claim asserted in the adversary proceeding.

                                  III.   CONCLUSIONS OF LAW

         1.    This Court has jurisdiction over this adversary proceeding pursuant to 28 U.S.C.

§1334.

         2.    The Trustee and the Defendants consent to the entry of final orders by this Court

pursuant to 28 U.S.C. §157(c)(2).

         3.    Venue is proper in this Court.

         4.    Under 11 U.S.C. §323, the Trustee is the representative of the bankruptcy estates

of PB and PBRG and is the proper and only party with authority to assert any of the claims

against the Defendants or insiders and affiliates (as defined in 11 U.S.C. §§101(2) and (31))

related in any way to the Property, the Leased Premises, the Lease or any facts related to matters

stated in the Complaint.

         5.    These Findings of Fact and Conclusions of Law and the Dismissal Judgment

dispose of (a) all claims between the parties and their insiders or affiliates and (b) any and all

issues that arise from the Lease, the Profit-Sharing Agreement, and any alleged oral statements

by the Defendants, Vaquero MG or their insiders or affiliates.



Findings of Fact and Conclusions of Law Accompanying Final Judgment, Page 3 of 5
 Case 18-03009-sgj Doc 41 Filed 01/03/19            Entered 01/03/19 16:06:36        Page 4 of 5



       6.       This Court analyzed the Complaint under the standard announced in Ashcroft v.

Iqbal, 556 U.S. 662, 129 S.Ct. 1937, 173 L.Ed.2d 868, 77 U.S.L.W. 4387 (2009) and Bell

Atlantic Corp. v. Twombly, 550 U.S. 544, 127 S.Ct. 1955, 167 L.Ed.2d 929 (2007), and pursuant

to Bankruptcy Rule of Procedure 7012(b) that incorporates Fed. R. Civ. P. 12(b)(6),

       7.       Count Four of the Complaint, which asserts claims for breach of contract, fails to

state a claim for which relief can be granted because the actions of Vaquero with respect to the

property identified by the “crosshatch” on Exhibit F to the Original Lease were all authorized by

the Original Lease and in compliance with the terms of the Original Lease.

       8.       Count Five of the Complaint, which asserts a claim for unjust enrichment failed to

state a plausible claim because the Original Lease, the First Amendment, and the Second

Amendment are contracts and under Fortune Prod. Co. v. Conoco, Inc., 52 S.W.3d 671, 683-685

(Tex. 2000); Transamerican Natural Gas v. Finkelstein, 933 S.W.2d. 591, 600 (Tex. App. San

Antonio 1996, writ denied), unjust enrichment cannot be asserted when a contract exists.

       9.       Count Six of the Complaint, which asserts claims for usury or predatory lending,

fails to state a plausible claim because Vaquero, as a landlord under the Lease, is subject to

mitigation obligations under Tex. Prop. Code § 91.006 and the decision of the Texas Supreme

Court in Austin Hill v. Palisades Plaza, Inc., 948 S.W.2d 293, 299 (Tex. 1997). Accordingly,

under First Bank v. Tony's Tortilla Factory, Inc., 877 S.W.2d 285, 287 (Tex. 1994) and Catalina

v. Blasdel, 881 S.W.2d 295, 297 (Tex. 1994) no unconditional obligation to repay amounts to

Vaquero exists. The absence of an unconditional obligation to make payment to the Defendants

precludes any and all claims for usury or predatory lending as is asserted in the claims contained

in Count Six.



Findings of Fact and Conclusions of Law Accompanying Final Judgment, Page 4 of 5
 Case 18-03009-sgj Doc 41 Filed 01/03/19             Entered 01/03/19 16:06:36         Page 5 of 5



       10.      Count Nine of the Complaint, which seeks a claim for partnership contribution

from the defendants, fails to state a claim for which relief can be granted as both the Lease and

Profit-Sharing Agreement because it was not the intent of the parties to form a partnership or

joint venture and there were no other agreements between the parties. Additionally, Texas

Business Organization Code 152.052(b)(1) establishes that any right to share in profits alone

does not create a partnership or venture.

       11.      The Trustee has properly exercised her business judgment in seeking authority to

dismiss the remaining causes of action, with prejudice, to agree to the treatment of Defendants’

asserted claim as set forth in the settlement and to enter into the mutual releases called for in the

settlement.

       12.      None of the funds held by the Trustee, of approximately $102,000.00, are funds

held in trust for the benefit of the Defendants.

       13.      Notwithstanding anything in these ˇindings of ˇact or Conclusions of Law

Order and the related judgment, or order granting the Joint Motion to Approve Settlement under

ˇed.R.Bankr.P. 9019 (jointly the "Order”) to the contrary, nothing in the Order shall be

construed to or interpreted to modify, contradict, limit or affect in any manner the rights of the

365H Claimants as set forth in that certain Agreed ˇinal Order Granting Motion of Vaquero

Broadway Partners L.P. for Relief from Automatic Stay and Severing Issues Related to Claims

Under 11 U.S.C. §365(h) [Dkt. No. 246]; and the Order shall have no collateral estoppel effect,

nor in any way prejudice any rights, interests, positions or claims, of any of the 365H Claimants

or Vaquero as against each other under Texas State Law, if any, and the Order does not

adjudicate or address and such direct, individual claims that are not derivative of claims settled

by the Order.

              ###END Oˇ ˇINDINGS Oˇ ˇACT AND CONCLUSIONS Oˇ LAW###



Findings of Fact and Conclusions of Law Accompanying Final Judgment, Page 5 of 5
